     Case:19-01932-BKT13 Doc#:38 Filed:10/31/19 Entered:10/31/19 11:40:33      Desc: Main
                                Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                  CASE NO. 19-01932-BKT13
 4     SHEILA FLORES ZAYAS                     Chapter 13

 5
                     Debtor(s)
 6
       TOYOTA CREDIT DE PUERTO RICO
 7                    Movant
       SHEILA FLORES ZAYAS                        FILED & ENTERED ON OCT/31/2019
 8

 9
                   Respondent(s)
10
                                      ORDER AND NOTICE
11
            Movant’s motion for continuance of hearing (docket #37) is granted.      The
12
      hearing scheduled for November 5, 2019 is vacated and a Final Hearing is now
13
      scheduled for December 17, 2019 at 9:00 A.M.,      at the United States Bankruptcy
14
      Court, Jose V. Toledo Federal Building and U.S. Courthouse, 300 Recinto Sur,
15
      Courtroom No.1, Second floor, San Juan, Puerto Rico.
16
            IT IS SO ORDERED.
17
            In San Juan, Puerto Rico, this 31 day of October, 2019.
18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
